Exhibit 10.1

AMENDMENT

OF

EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”), dated as of this 27th day of April 2015, by
and between LIFETIME BRANDS, INC., a Delaware corporation (the “Company”), and
DANIEL SIEGEL (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of November 28, 2014, with an effective date as of August 1, 2014 (such
Employment Agreement is hereinafter referred to as the “Employment Agreement”),
pursuant to which the Company employed the Executive as its President on the
terms and conditions therein set forth; and

WHEREAS, the Company and the Executive desire to amend Section 4(c) and
Section 6(c)(C) of the Employment Agreement to correctly reflect the agreement
of the parties hereto.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Definitions: Capitalized terms used herein shall have the meanings set forth
in the Employment Agreement unless otherwise defined herein.

2. Amendment to Section 4(c). Effective as of August 1, 2014, Section 4(c) of
the Employment Agreement is hereby amended in its entirety to read as follows:

(c) Reimbursement of Expenses. (i) Upon submission of proper vouchers, which
shall be subject to review by the CEO or the COO, the Company will pay or
reimburse the Executive for all transportation, hotel, living and entertainment
expenses incurred by the Executive on business trips taken with the approval of
the CEO or the COO outside the metropolitan New York area and for all other
business and entertainment expenses reasonably incurred by him in connection
with all pre-approved activities relating to the business of the Company and its
subsidiaries during the Employment Term, all in accordance with Company policies
then in effect. (ii) Upon submission of appropriate documentation in accordance
with the policies and procedures of the Company, the Company agrees to reimburse
and pay the Executive in full, on a one-time basis, for legal fees paid by the
Executive solely in connection with the execution of the Employment Agreement
for the Initial Term only; provided, however, that such reimbursement payment
shall not exceed six thousand five-hundred dollars ($6,500.00).

 

1



--------------------------------------------------------------------------------

3. Amendment to Section 6(c)(C). Effective as of August 1, 2014, Section 6(c)(C)
of the Employment Agreement is hereby amended in its entirety to read as
follows:

(C) if the Company does not offer employment to the Executive beyond the Initial
Term or any Renewal Term, as applicable, on terms and conditions that are, in
the aggregate, no less favorable to the Executive than the terms and conditions
of this Agreement, then, subject to the provisions of this Agreement, upon the
normal expiration of the Initial Term or any Renewal Term, as applicable, the
Executive shall be entitled to receive (1) the benefits set forth in Section 4
for a period of twelve (12) months, (2) an amount equal to the Executive’s Base
Salary as in effect upon the expiration of the Initial Term or such Renewal
Term, as applicable, payable over a period of twelve (12) months from the
expiration of the Initial Term or such Renewal Term, as applicable, pursuant to
the Company’s normal payroll practices, and (3) the Performance Bonus for the
fiscal year in which the effective date of the termination occurs, payable at
the same time as the Performance Bonus for such fiscal year would otherwise have
been paid.

4. No Other Amendment. Except as specifically provided in this Amendment, the
Employment Agreement shall not be modified or amended in any manner whatsoever
and shall remain in full force and effect.

5. Governing Law. This Amendment shall be construed under and enforced in
accordance with the laws of the State of New York without giving effect to any
conflict of laws principles. Any legal action or proceeding brought with respect
to any of the provisions of this Amendment shall be brought in the state or
federal courts located in New York, New York. If the Executive prevails in any
legal or arbitration proceeding commenced in connection with this Amendment,
then the Company shall reimburse the Executive for reasonable attorneys’ fees
and costs incurred in connection therewith.

6. Counterparts. This Amendment may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK – SIGNATURE PAGE
FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first written above.

 

LIFETIME BRANDS, INC. By:

/s/ Jeffrey Siegel

Name: Jeffrey Siegel Title: Chairman and CEO

 

/s/ Daniel Siegel

Daniel Siegel

 

3